Citation Nr: 0408066	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for PTSD and arthritis of the right 
knee.  In April 2003, the veteran testified at a 
videoconference hearing before the undersigned.

For the reasons outlined below, entitlement to service 
connection for arthritis of the right knee is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


FINDING OF FACT

The evidence of record does not show a current diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he has PTSD brought about by his 
military service in Europe as an ambulance driver and medic 
during World War II.  It is also requested that the veteran 
be afforded the benefit of the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As to claims of service connection for PTSD, under the 
regulations that have been in effect since the veteran filed 
his April 2002 claim, service connection for PTSD requires 
(i) medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a), (ii) medical evidence establishing a 
link between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  See 38 C.F.R. § 3.304(f).  The 
provisions of § 4.125(a) in turn require that a diagnosis of 
a mental disorder conform to the AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

In addition, in deciding whether the veteran has a current 
disability, it is the responsibility of the Board to weigh 
the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  That responsibility is particularly onerous 
where medical opinions diverge.  At the same time, the Board 
is mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

With the above criteria in mind, the Board finds that the 
claim must be denied because it lacks legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The application of 
38 C.F.R. §§ 3.303, 3.304(f) have an explicit condition that 
the veteran must have a current disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there).  

Specifically, a review of the record on appeal shows that the 
veteran was provided a VA examination in August 2002 for the 
express purpose of ascertaining whether he had PTSD due to 
his military service.  And that examiner, after a review of 
the record and an extensive examination of the veteran, 
issued an examination report in which he specifically cited 
to the veteran's in-service history and thereafter opined 
that the appellant did not meet the criteria for PTSD or any 
other psychiatric disorder.  This opinion stands 
uncontradicted by any other evidence in record.  In fact, the 
record on appeal has no other medical evidence related to 
PTSD because, as reported at the April 2003 videoconference 
hearing, the veteran has never received treatment for PTSD.

Accordingly, because the claim of entitlement to service 
connection for PTSD does not meet the statutory requirement 
(i.e., a current disability) it is legally insufficient and 
must be denied.  Id.  

Veterans Claims Assistance Act of 2000 Discussion

As to the application of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
the Board notes the above claim was denied as a matter of law 
because the veteran did not meet the statutory threshold to 
establish a claim for service connection under 38 C.F.R. 
§ 3.303, 3.304(f) (i.e., a diagnosis of a current 
disability).  Therefore, the Board is entitled to go forward 
with adjudication of the veteran's claim regardless of 
whether or not the record showed he was provided adequate 
notice and assistance as required by the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  

Further, any arguable failure on the part of VA to issue an 
adequate VCAA notice letter to the appellant, see generally, 
38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 
(2003), is without merit.  It is without merit because the 
record on appeal shows that the RO, before issuing the August 
2002 rating decision, notified the claimant of the VCAA, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim, and who would be responsible for 
obtaining that evidence.  See RO's April 2002 letter; Also 
see 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Moreover, the veteran thereafter testified in April 
2003 that there were no out standing treatment records of his 
related to this claim because he had never received treatment 
for PTSD.  In light of the facts of this case, further 
discussion of the VCAA is not warranted.


ORDER

Service connection for PTSD is denied.


REMAND

As to entitlement to service connection for arthritis of the 
right knee, the Board notes that governing regulations 
require that VA obtain and associate with the record all 
adequately identified records.  See 38 U.S.C.A. § 5103A(b).  
In this regard, the Board notes that the veteran, at his 
April 2003 videoconference hearing, notified VA for the first 
time that he received treatment for his right knee arthritis 
since shortly after his separation from military service from 
the Columbus, Ohio VA medical center (VAMC) and more recently 
received treatment from the Huntington, West Virginia VAMC 
and a Dr. Smith in Perryton, West Virginia.  Therefore, a 
remand is required for the RO to obtain and associate with 
the record all of the veteran's medical records from these 
locations.  Id.

Further, governing regulations provide that VA's duty to 
assist includes obtaining informed medical opinion evidence 
when needed to adjudicate the veteran's claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.326.  In this regard, the veteran 
reported that he injured his right knee while in military 
service and that injury required surgery.  He also reported 
that he had had problems with right knee pain since that time 
and both VA and private physicians have diagnosed arthritis.  
Moreover, the veteran's service medical records show, among 
other things, that the veteran underwent right knee surgery 
in September 1943 for excision of a tumor on the right 
patellar tendon.  However, the claims file does not contain a 
medical opinion as to whether the veteran has a current 
diagnosis of arthritis of the right knee and the 
relationship, if any, between current right knee arthritis 
and the in-service surgery.  Therefore, on remand, the 
veteran should be scheduled for a VA examination to obtain 
such medical opinions.  Id.

Next, the Board notes that the VCAA requires VA to notify the 
claimant of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  Therefore, while the RO made a good start of 
providing the requisite notice to the veteran in its April 
2002 letter, on remand, the RO should undertake the following 
actions: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform him about the information and specific 
evidence that VA will seek to provide; (3) inform him about 
the information and specific evidence the claimant is 
expected to provide; and (4) tell the claimant to provide any 
evidence in him possession that pertains to the claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Therefore, this issue is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to service connection for 
arthritis of the right knee.  
Specifically, the letter must (1) inform 
the claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence the 
claimant is expected to provide; and (4) 
request he provide any evidence in his 
possession that pertains to the claim.  
The veteran should be notified that he 
has one-year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO, after obtaining from the 
veteran all necessary authorizations, 
should request all of the veteran's post 
December 1945 medical records from the 
following locations: the Columbus, Ohio 
VAMC, the Huntington, West Virginia VAMC, 
and a Dr. Smith in Perryton, West 
Virginia.  If the veteran fails to 
provide any needed authorization, any of 
the requested records are not available, 
or if the search for any such records 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the claimant notified in writing.

3.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all other VA and non-VA health 
care providers who have treated him for 
his right knee arthritis since December 
1945.  The RO should inform the veteran 
that VA will make efforts to obtain 
relevant evidence, such as VA and non-VA 
medical records, employment records, or 
records from government agencies, if he 
identifies the custodians thereof.  
Obtain all records identified by the 
veteran that have not already been 
associated with the record on appeal.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA orthopedic examination.  
The claims folder is to be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
testing, including x-rays, should be 
conducted as needed.  Based on a review 
of the claims folder and the results of 
the examination, the examiner is to 
provide answers to the following 
questions:

a.  Does the veteran hare arthritis 
of the right knee verified by x-
rays?

b.  If the right knee has arthritis, 
is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
it is related to a disease or injury 
sustained while in military service, 
including the September 1943 
excision of a tumor on the right 
patellar tendon?

c.  If the right knee has arthritis, 
is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
it manifested itself to a 
compensable degree within one year 
after the veteran's separation from 
military service?

5.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



